Citation Nr: 1118713	
Decision Date: 05/16/11    Archive Date: 05/26/11

DOCKET NO.  09-41 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to recognition as the Veteran's surviving spouse for purposes of Dependency and Indemnity Compensation (DIC) benefits.


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel



INTRODUCTION

The Veteran served on active duty from April 1977 to April 1988.

This matter came before the Board of Veterans' Appeals (the Board) on appeal from an administrative decision of the Louisville, Kentucky, Department of Veterans Affairs (VA) Regional Office (RO).

In September 2010, the appellant requested a hearing before a member of the Board.  This request was withdrawn in correspondence dated October 2010.


FINDINGS OF FACT

1.  The appellant and the Veteran were married on March [redacted], 2007; the Veteran passed away on April [redacted], 2007.

2.  The appellant was not married to the Veteran before the expiration of 15 years following his 1988 separation from service; or for one year or more; or did not have a child born of the marriage or born to her and the Veteran before the marriage.

3.  An agreement to have a common law marriage is not shown.


CONCLUSION OF LAW

The criteria for recognition of the appellant as the Veteran's surviving spouse for purposes of DIC benefits are not met.  38 U.S.C.A. §§ 1102, 1304 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.1(j), 3.50, 3.54 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA with respect to its duty to notify and assist a claimant in developing a claim.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate a claim, as well as the evidence VA will attempt to obtain and which evidence the claimant is responsible for providing.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction.  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The VCAA notice requirements, however, may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See id.

The Board finds that the notification requirements of VCAA have been satisfied in this case.  In this regard, the Board notes an evidentiary development letter dated in May and July 2008 advised the appellant that, although she and the Veteran had not been married for one year before his death, they may have had a common law marriage.  It was requested that she complete and return VA Form 21-4170, Statement of Marital Relationship, and that she should submit evidence such as joint tax returns, a joint bank statement, and or joint utility bill because this would assist with establishing the existence of a common law marriage.  It was noted that Kentucky did not recognize common law marriages.  The May 2008 VA letter included a fact sheet about "marriage."  The July 2008 letter further requested that the appellant have two acquaintances complete and return VA Form 21-4171 for the purpose of establishing the existence of a common law marriage.

The Board notes that VA apprised the appellant of the eligibility requirements for DIC in September 2007.

This notice was issued prior to the August 2008 adverse adjudication from which the current appeal arises.

The Board further finds that the duty to assist requirements of VCAA have also been satisfied in this case.  Specifically, the Board notes that the record contains all identified evidence that is pertinent to the appellant's claim, including personal statements from the appellant and her friends.  While the RO requested specific types of evidence from the appellant, such as, joint tax returns or joint utility billing statement, she has not provided VA with any other evidence that may assist in establishing the existence of a common law marriage.
 
In short, the evidence of record provides sufficient information to adequately evaluate the issue on appeal.  Therefore, no further assistance to the appellant with the development of evidence is required, nor is there notice deficiency resulting in any prejudice to the appellant.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Legal Criteria

The appellant seeks to establish herself as the surviving spouse of the deceased Veteran for VA benefits purposes.  A "spouse" is a person of the opposite sex whose "marriage" to the Veteran meets the requirements of 38 C.F.R. § 3.1(j).  38 C.F.R. § 3.50(a).  "Marriage" means a marriage valid under the law of the place where the parties resided at the time of the marriage, or the law of the place where the parties resided when the right to benefits accrued.  38 U.S.C.A. § 103(c); 38 C.F.R. § 3.1(j).

To be recognized as the Veteran's surviving spouse for the purpose of establishing entitlement to VA benefits, the appellant must be a person of the opposite sex who was the spouse of a Veteran at the time of the Veteran's death, and who lived with the Veteran continuously from the date of marriage to the date of the Veteran's death (except where there was a separation which was due to the misconduct of, or procured by, the Veteran without the fault of the spouse) and has not remarried.  38 U.S.C.A. § 101(3); 38 C.F.R. § 3.50(b)(1).

In cases involving alleged common-law marriages, there must be proof of a common law marriage for the purpose of receiving VA benefits.  Supporting evidence of common law marriage should include affidavits or certified statements of one or both of the parties of the marriage, if living, setting forth all of the facts and circumstances concerning the alleged marriage, such as the agreement between the parties at the beginning of their cohabitation, the period of cohabitation, places and dates of residences, and whether children were born as the result of the relationship.  This evidence should be supplemented by affidavits or certified statements from two or more persons who know as the result of personal observation the reputed relationship which existed between the parties to the alleged marriage, including the periods of cohabitation, places of residences, whether the parties held themselves out as husband and wife, and whether the were generally accepted as such in the communities in which they lived.  38 C.F.R. § 3.205(a).

III.  Factual Background

A Certificate of Marriage shows that the appellant and the Veteran were married in March 2007.  A death certificate shows that the Veteran died in April 2007 from pancreatic cancer.

According to the appellant's July 2007 application for burial benefits, she was the Veteran's widow.  According to the appellant's September 2007 claim for Death and Indemnity Compensation benefits, she and Veteran were married in March 2007 and that the marriage ended with the Veteran's death in April 2007.  The appellant indicated that she lived with the Veteran continuously from date of marriage to date of his death.  No children were born to the marriage.

In December 2007, the appellant stated that she and the Veteran lived together for 14 years as husband and wife.  In support of this claim, the appellant submitted lay statements.  D.W. reported that the appellant and Veteran lived together for a long time as common law husband and wife since 1993 until the Veteran's death.  P.S. reported that she met the appellant in 2002 and that the Veteran introduced himself as the appellant's husband.  She noted that she visited the appellant and Veteran in their home and knew them as a married couple.  She stated that she performed the marriage ceremony between the appellant and Veteran at the Veteran's request shortly before his death and that she was "shocked to learn" that they had not been formally married.  P.S. stated that the Veteran said that "it was time he made an honest woman of her."  M.S. reported that the appellant and Veteran lived together from 1993 until the Veteran's death.  D.K. reported that the appellant and Veteran lived together for many years.

In response to the RO's request, the appellant had two acquaintances complete VA Forms 21-4171.  D.J. responded that she was a friend of the appellant and Veteran, met with both 3-4 times weekly, had considered their relationship that of husband and wife, and knew that they lived together continuously from 1993/94 to 2007.  She also reported that the appellant was known by the Veteran's surname.  Similarly, M.S. reported that she was a neighbor of the appellant and Veteran, had met the Veteran several times at one another's homes, and that she saw him every day for 40 years.  She reported that she had considered their relationship that of husband and wife, and knew that they lived together continuously from 1993 to 2007.  She also reported that the appellant was known by the Veteran's surname.

The evidence further includes an automobile loan agreement dated April 2007, showing that the Veteran solely executed the loan agreement.  There appellant was not listed as a co-borrower.

IV.  Analysis

In determining whether a marriage is valid, the law of the place where the parties resided will be applied.  38 C.F.R. § 3.1(j).  Here, the appellant and Veteran resided in the State of Kentucky.  The State of Kentucky does not recognize common law marriages.  KENTUCKY REVISED STATUTES. § 402.001 (West 2010).  However, the General Counsel has held that lack of residence in a jurisdiction recognizing a common law marriage is not necessarily a bar to establishment of a common law marriage for the surviving spouse.  VAOPGCPREC 58-91 (June 17, 1991), published at 56 Fed. Reg. 50, 151 (1991).  This is because under 38 C.F.R. § 3.52, a common law marriage could be "deemed valid" on the theory that the surviving spouse could have entered into the purported common law marriage without knowledge of the fact that there was an impediment to the marriage.  Colon v. Brown, 9 Vet. App. 104 (1996).  The impediment referred to here would be the jurisdiction's nonrecognition of a common law marriage.

Again, however, the evidence must satisfy the threshold criteria for a common law marriage superimposed by 38 C.F.R. § 3.205(a)(6); namely, (1) that there was an agreement between the parties (appellant and the Veteran) to be married; (2) that there was cohabitation between the parties; and (3) that the parties held themselves out as husband and wife and were generally accepted as such in the communities in which the lived.

In this case, while the evidence shows that the appellant and the Veteran cohabitated since about 1993 and held themselves out to be married as husband and wife, the evidence did not show an agreement to be married.  For example, the Veteran solely executed a loan agreement in April 2007 for an automobile.  Also, the fact that the appellant and the Veteran legally married under Kentucky law in the days prior to the Veteran's death shows that both parties did not consider themselves married.  Furthermore, P.S. reporting the Veteran's intent to make an honest woman of her is further evidence that there was no prior underlying agreement to be married.   As such, the Board finds that the record does not establish that there was an agreement by the appellant and Veteran to be married prior to the formal marriage that took place shortly before the Veteran's death.  Because there was no such agreement, it necessarily follows that there was no deemed valid marriage. 

Therefore, upon consideration of the entire record, the Board finds that the preponderance of the evidence is against the appellant's claim.  38 U.S.C.A. § 5107(b).  As the preponderance of the evidence is against the claim, the appeal is denied.


ORDER

The appellant may not be recognized as the Veteran's surviving spouse for VA benefits purposes, and the appeal is denied.




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


